DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that Stern does not teach the shape of the first and second electrodes being comb portions with the first and second electrodes arranged in an interlaced manner.  This is not found persuasive because Haoyang and Zhang teaches the technical feature of claim 1 (see rejection below) and is therefore not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  Claims 3-5 are dependent upon cancelled claim 2, for examination purposes, claims 3-5 are interpreted to be dependent upon claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108148743, hereinafter Haoyang in view of CN 101221143, hereinafter Zhang.
Regarding claim 1, Haoyang teaches a chip (figure 1), comprising: a detection cavity (item 6), configured to be capable of containing a plurality of droplets (intended use MPEP § 2114 (II) and is taught in page 9, paragraph 3).
Haoyang fails to teach a working electrode, arranged in the detection cavity and configured to regularly arrange the plurality of droplets in the detection cavity along an extending direction of the working electrode wherein the working electrode comprises a first electrode and a second electrode, the first electrode comprises a plurality of first comb portions, the second electrode comprises a plurality of second comb portions, and the plurality of first comb portions of the first electrode and the plurality of second comb portions of the second electrode are arranged in an interlaced manner.
Zhang teaches a method for moving droplets which contain DNA (page 9, paragraph 3) with a planar metal electrode, the electrode comprises a first electrode and a second electrode, the first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the interlaced comb like electrodes of Zhang to the detection cavity of Haoyang because it would allow the droplets to be arranged in the middle of the electrode in an orderly manner along the direction of an electric field line (pages 4-5, paragraphs 9-1).
Regarding claim 5, modified Haoyang teaches wherein the detection cavity comprises a liquid inlet (the left side of item 6) and a liquid outlet (the right side of item 6), and the liquid inlet and the liquid outlet are at opposite ends of the detection cavity (figure 1) in the extending direction of the working electrode (see supra).
Regarding claim 6, Haoyang teaches further comprising a droplet generation structure, wherein the droplet generation structure is connected with the liquid inlet, and is configured to generate the plurality of droplets and input the plurality of droplets into the detection cavity through the liquid inlet (page 2, paragraph 2).
Regarding claim 7, Haoyang teaches wherein the droplet generation structure comprises a first entry (the opening of item 1), a second entry (the opening of item 3), a first channel (the bottom of item 1 and item 2), a second channel (the bottom of item 3), and a cross connection portion (item 4), the first entry is configured to be in communication with the first channel (figure 1), the second entry is configured to be in communication with the second channel (figure 1), the first channel and the second channel are connected through the cross connection portion (figure 1), and the cross connection portion is connected with the liquid inlet (figure 1).
Regarding claim 8, Haoyang teaches further comprising a first substrate (page 3, paragraph 4), a second substrate (page 3, paragraph 4), and a spacer layer (page 3, paragraph 4), wherein the chip further comprises an injection area (page 3, paragraph 4, where item 4 is) and a detection area (page 3, paragraph 4, where item 6 is), the spacer layer defines the droplet generation structure in the injection 
Regarding claim 9, modified Haoyang teaches wherein the working electrode is on a side of the first substrate close to the second substrate (see supra, the electrode is added to the bottom (a side of the structure)).
Regarding claim 10, Haoyang teaches wherein at least one of the first substrate and the second substrate is a transparent substrate (page 9, paragraph 3, to read the PCT using a fluorescence microscope, one of the layers would need to be transparent to see the droplets).
Regarding claim 11, Haoyang teaches further comprising a passageway (item 7), wherein the passageway is in the detection cavity and arranged along the extending direction of the working electrode (see supra).
Regarding claim 12, modified Haoyang teaches wherein the spacer layer further defines the passageway in the detection area (page 3, paragraph 4), a part of the spacer layer defining the passageway serves as a side wall of the passageway (figure 1), the side wall is on the first comb portions and/or the second comb portions (see supra), and the passageway comprises a space corresponding to edges, which are close to each other, of two adjacent first comb portions, two adjacent second comb portions, or a first comb portion and a second comb portion that are adjacent (see supra).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haoyang and Zhang as applied to claim 1 above, and further in view of United States Patent No. 6,673,225, hereinafter Arnold.
Regarding claim 3, Haoyang and Zhang are silent with regards to specific shape of the first and second comb like electrode structures, therefore, it would have been necessary and thus obvious to look to the prior art for conventional shapes for comb like electrode structures. Arnold provides this conventional teaching showing that it is known in the art to use electrodes which have a plurality of first comb portions and the plurality of second comb portions is of a straight line shape (Arnold, figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to make the first and second electrodes from a plurality of first comb portions and the plurality of second comb portions is of a straight line shape motivated by the expectation of successfully practicing the invention of Arnold.
Regarding claim 4, Haoyang and Zhang are silent with regards to specific shape of the first and second comb like electrode structures, therefore, it would have been necessary and thus obvious to look to the prior art for conventional shapes for comb like electrode structures. Arnold provides this conventional teaching showing that it is known in the art to use the plurality of first comb portions and the plurality of second comb portions are arranged side by side and are equally spaced (Arnold, figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796